Citation Nr: 1759396	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling for status-post fracture, proximal left tibia with residual tenderness and left knee strain.


REPRESENTATION

Appellant represented by:	Myles Blau, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served active duty from November 2005 to September 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an
August 2009 rating decision by the San Diego, California Department of Veterans
Affairs (VA) Regional Office (RO).  The Atlanta, Georgia RO has current jurisdiction of this claim.

The Veteran testified at a Videoconference Board hearing in January 2016 before the undersigned.  A complete written transcript is associated with the claims file

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

In September 2013, the Veteran was scheduled for an examination to determine the current state of disability regarding the claim on appeal.

In October 2013, records indicate that the Veteran was a "no-show" to the aforementioned scheduled examination.

In January 2017, the Veteran attended a Board Hearing.  He testified to worsening symptoms.  In addition, he noted that during the time period in which he was scheduled for an examination, he was in the process of moving from Los Angeles to Georgia.  Further, the Veteran noted that he is currently receiving VA treatment for his disability in Georgia.

The Veteran's records indicate that he last received a VA examination in July 2009. 

Given the Veteran's assertion that his left tibia disability has worsened, a remand is warranted for a new VA examination.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. §3.159 (2017)


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records, particularly those from the Atlanta VAMC.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of the Veteran's service-connected left tibia disability. 

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies for both the left and right leg, and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




